 

--------------------------------------------------------------------------------



Exhibit 10.1
AMENDMENT NO. 2 TO LOAN AGREEMENT


This Amendment No. 2 to Loan Agreement (this "Amendment"), is made and entered
into as of September 30, 2009 between BANK OF AMERICA, N.A., a national banking
association ("Bank") and KEY TECHNOLOGY, INC., an Oregon corporation
("Borrower").


W I T N E S S E T H:


WHEREAS, pursuant to a Loan Agreement dated as of December 10, 2008, Bank agreed
to make credit facilities in the aggregate principal sum of $16,400,000.00
available to Borrower (the "Loan").


WHEREAS, the Loan Agreement was amended by Amendment No. 1 to Loan Agreement
dated February 16, 2009.  The Loan Agreement, the First Amendment and this
Amendment are hereinafter collectively referred to as “Loan Agreement.”


NOW, THEREFORE, the parties hereto mutually agree to modify the Loan Agreement
as hereinafter provided, and do hereby covenant and agree as follows:


1.           Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meaning given to them in the Loan Agreement.


2.           Amendments.  The Loan Agreement is hereby amended as follows:


2.1           Subparagraph 1.1(a) of the Loan Agreement is hereby amended to
read in its entirety as follows:


     “Line of Credit Amount.



 
(a)
"During the availability period described below, the Bank will provide a line of
credit to the Borrower.  The amount of the line of credit (the "Facility No. 1
Commitment") is hereby increased from $10,000,000.00 to $15,000,000.00.  Each
and every reference in the Loan Documents to the amount of this line of credit
and/or the Facility No. 1 Commitment shall be deemed to mean $15,000,000.00."



2.2           Paragraph 1.2 of the Loan Agreement is hereby amended to read in
its entirety as follows:


“Availability Period.


The line of credit is available between the date of this Amendment and September
30, 2011, or such earlier date as the availability may terminate as provided in
this Agreement (the "Facility No. 1 Expiration Date").”


2.3           Subparagraph 1.4(a) of the Loan Agreement is hereby amended to
read in its entirety as follows:


 
“The interest rate is a rate per year equal to the Bank's Prime Rate plus zero
(0%) percentage points.”



2.4           The last sentence of Subparagraph 1.5(a) of the Loan Agreement is
hereby amended to read in its entirety as follows:

  1
 

--------------------------------------------------------------------------------

 



“The interest rate is a rate per year equal to the BBA LIBOR Rate (Adjusted
Periodically) plus one and three-quarters (1.75%) percentage points.”


2.5           Subparagraph 3.1(c) of the Loan Agreement is hereby amended to
read in its entirety as follows:


“(c) Unused Commitment Fee.   The Borrower agrees to pay a fee on any difference
between the Facility No. 1 Commitment and the amount of credit it actually uses,
determined by the average of the daily amount of credit outstanding during the
specified period.  The fee will be calculated at one-quarter of one (0.25%)
percent per year.  This fee is due on the final day of the availability period.”


 
      2.6
The following Subparagraph 3.1(h) is hereby added to the Loan Agreement:



“(h) Annual Facility No. 1 Increase and Renewal Fee.  Borrower agrees to pay an
annual increase and renewal fee in the amount of Fifteen Thousand and No/100
Dollars ($15,000.00) in connection with the Facility No. 1 Commitment.  The
first increase and renewal fee is due on the date of this Amendment and a second
$15,000 payment is due and payable one (1) year from the date of this
Amendment.”


2.7           The final paragraph of Paragraph 8.14 is hereby amended to read in
its entirety as follows:


“Notwithstanding subparagraphs (a) and (b), above, Borrower may enter into
mergers and acquisitions without the Bank’s prior written consent so long as (i)
the aggregate amounts of the same do not exceed the lesser of (Y) Fifteen
Million and No/100 Dollars ($15,000,000.00) in any single calendar year, or (Z)
Fifty Million and No/100 Dollars ($50,000,000.00) in the aggregate, and (ii)
Borrower is in compliance with the covenants contained in this Agreement,
provided that  as of and on the date of the closing of any acquisition or merger
the ratio of Funded Debt to EBITDA may not then exceed 3.0:1.0, as calculated by
Bank.  On any and all other dates during the availability of this facility,
Funded Debt to EBITDA shall be calculated at a ratio not to exceed 3.5:1.0 as
described in Paragraph 8.4 of the Agreement.”


2.8                   The following Paragraph 8.27 is hereby added to the Loan
Agreement:



 
“Bank as Principal Depository.



 
On or before December 31, 2009, Borrower shall have opened new accounts with the
Bank and have deposited a minimum of new funds in the amount of
$5,000,000.00.  On or before September 30, 2010, Borrower shall maintain the
Bank as its principal domestic depository bank, including for the maintenance of
business, cash management, operating and administrative deposit
accounts.  Borrower’s failure to (a) open $5,000,000.00 in new accounts with the
Bank on or before December 31, 2009, or (b) move all domestic deposits and
accounts to the Bank on or before September 30, 2010 shall constitute a default
under the Loan Agreement.”


2 
 

--------------------------------------------------------------------------------

 

3.               Conditions.  This Amendment is effective as of September 30,
2009.  On or before October 30, 2009, Borrower will deliver to Bank the
following items, in form and content acceptable to the Bank:


3.1           Payment by the Borrower of the $15,000.00 fee described in
Paragraph 2.6 above.


3.2           Payment by the Borrower of all costs, expenses and attorneys' fees
incurred by the Bank in connection with this Amendment.


4.           Representations and Warranties.  When the Borrower signs this
Amendment, the Borrower represents and warrants to the Bank that: (a) there is
no event of default which is, or with notice or lapse of time or both would be,
a default under the Loan Documents except those events, if any, that have been
disclosed in writing to the Bank or waived in writing by the Bank; (b) the
representations and warranties in the Loan Documents are true as of the date of
this Amendment as if made on the date of this Amendment; (c) this Amendment is
within the Borrower’s powers, has been duly authorized, and does not conflict
with any of the Borrower’s organizational papers; (d) this Amendment does not
conflict with any law, agreement, or obligations by which the Borrower is bound;
and (e) if the Borrower is a business entity or a trust, this Amendment is
within the Borrower's powers, has been duly authorized, and does not conflict
with any of the Borrower's organizational papers.


5.           Effect of Amendment.  Except as herein expressly changed, all
terms, covenants and provisions of the Loan Documents, as amended, remain in
full force and effect and are hereby expressly ratified and confirmed by the
parties hereto. Upon execution of this Amendment by any party, such party's
signature may be provided to Bank by facsimile transmission.  Any signatures
provided by facsimile transmission shall be deemed originals and may be relied
upon by Bank.


6.           Counterparts.  This Amendment may be executed in counterparts, each
of which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
This Amendment is executed as of the date stated at the top of the first page.


BANK:
 
BANK OF AMERICA, N.A.,
a national banking association
 
By: /s/ Ross A. Beaton                                                      
 
Its: SVP                                                      
 
BORROWER:
 
KEY TECHNOLOGY, INC.,
an Oregon corporation
 
By: /s/ John J. Ehren 
 
Its: CFO –Senior VP 
 
Address where notices to
the Bank are to be sent:
GCIB Credit Services
1075 Main Street, 2nd Floor
Waltham, MA 02451
Facsimile:(866)495-4535
 
Address where notices to
the Borrower are to be sent:
150 Avery Street
Walla Walla, Washington 99362
 

3

--------------------------------------------------------------------------------


